 
 
IB 
Union Calendar No. 379
112th CONGRESS 2d Session 
H. R. 4382
[Report No. 112–531] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 18, 2012 
Mr. Coffman of Colorado introduced the following bill; which was referred to the Committee on Natural Resources 
 

June 15, 2012
Additional sponsors: Mrs. Black, Mr. Johnson of Ohio, Mr. Griffin of Arkansas, Mr. Duncan of South Carolina, Mr. Tipton, Mr. Lamborn, Mr. Denham, Ms. Foxx, Mr. Nunnelee, Mr. Latham, Mr. Reed, Mrs. Capito, and Mr. Conaway


June 15, 2012
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on April 18, 2012




A BILL 
To ensure Federal oil and natural gas lease sales occur, eliminate redundant leasing bureaucracy, and provide leasing certainty. 
 

1.Short titleThis Act may be cited as the Providing Leasing Certainty for American Energy Act of 2012.
2.Minimum acreage requirement for onshore lease salesIn conducting lease sales as required by section 17(a) of the Mineral Leasing Act (30 U.S.C. 226(a)), each year the Secretary of the Interior shall perform the following:
(1)The Secretary shall offer for sale no less than 25 percent of the annual nominated acreage not previously made available for lease. Acreage offered for lease pursuant to this paragraph shall not be subject to protest and shall be eligible for categorical exclusions under section 390 of the Energy Policy Act of 2005 (42 U.S.C. 15492), except that it shall not be subject to the test of extraordinary circumstances.
(2)In administering this section, the Secretary shall only consider leasing of Federal lands that are available for leasing at the time the lease sale occurs.
3.Leasing certaintySection 17(a) of the Mineral Leasing Act (30 U.S.C. 226(a)) is amended by inserting (1) before All lands, and by adding at the end the following:

(2)
(A)The Secretary shall not withdraw any covered energy project issued under this Act without finding a violation of the terms of the lease by the lessee.
(B)The Secretary shall not infringe upon lease rights under leases issued under this Act by indefinitely delaying issuance of project approvals, drilling and seismic permits, and rights of way for activities under such a lease.
(C)No later than 18 months after an area is designated as open under the current land use plan the Secretary shall make available nominated areas for lease under the criteria in section 2.
(D)Notwithstanding any other law, the Secretary shall issue all leases sold no later than 60 days after the last payment is made.
(E)The Secretary shall not cancel or withdraw any lease parcel after a competitive lease sale has occurred and a winning bidder has submitted the last payment for the parcel.
(F)Not later than 60 days after a lease sale held under this Act, the Secretary shall adjudicate any lease protests filed following a lease sale. If after 60 days any protest is left unsettled, said protest is automatically denied and appeal rights of the protestor begin.
(G)No additional lease stipulations may be added after the parcel is sold without consultation and agreement of the lessee, unless the Secretary deems such stipulations as emergency actions to conserve the resources of the United States..
4.Leasing consistencyFederal land managers must follow existing resource management plans and continue to actively lease in areas designated as open when resource management plans are being amended or revised, until such time as a new record of decision is signed.
5.Reduce redundant policiesBureau of Land Management Instruction Memorandum 2010–117 shall have no force or effect.
 

June 15, 2012
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
